Citation Nr: 9918846	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-24 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to assignment of an increased rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1952 to 
June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim of 
entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disability rating.


FINDING OF FACT

The evidence shows that the veteran's service-connected PTSD 
renders him demonstrably unable to obtain or retain 
employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for the veteran's 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service-connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  Since the Board is satisfied that 
all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107.

By rating decision in May 1996, the veteran was granted 
service connection for PTSD, evaluated as 30 percent 
disabling.  The veteran's service records show that he served 
with an infantry unit during the Korean Conflict.  His awards 
include the Combat Infantryman Badge.  In September 1996, the 
veteran filed a claim for an increased rating, which was 
denied by the RO in May 1997.  The veteran appealed. 

The veteran asserts that his PTSD symptomatology is more 
severe than his current evaluation reflects.  Specifically, 
he has reported having frequent nightmares, flashbacks, 
intrusive thoughts of combat, irritability and difficulty 
with sleep and memory.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994). 

In its rating decision of May 1997, the RO determined that 
the veteran's PTSD was 30 percent disabling.  Under 38 C.F.R. 
§ 4.132, Diagnostic Code (DC) 9411, applying the criteria in 
effect prior to November 7, 1996, a 30 percent rating for 
PTSD is warranted when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

The next higher rating of 50 percent is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted when the ability to establish and 
maintain effective or favorable relationships with people are 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  

A 100 percent rating for PTSD is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or there is a 
demonstrable inability to obtain or retain employment.  38 
C.F.R. § 4.132.  The criteria set forth in 38 C.F.R. § 4.132, 
DC 9411, for a 100 percent evaluation each offer independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994). 

After reviewing the totality of the evidence, the Board 
concludes that a 100 percent evaluation is warranted for the 
veteran's PTSD under the rating criteria as in effect prior 
to November 7, 1996.  Specifically, the Board finds that 
there has been a demonstrable inability to obtain or retain 
employment.  The evidence, dated between 1996 and 1998, 
includes VA outpatient treatment reports which show that the 
veteran has received ongoing psychiatric and 
psychopharmacological treatment for his PTSD.  In particular, 
these reports show continuous reports of flashbacks, 
nightmares, intrusive thoughts of combat, sleep difficulties, 
irritability, anxiety and avoidance.  These reports also show 
that the veteran cried easily and reported many instances of 
olfactory-related flashbacks which were triggered by cooking 
smells and which related to the use of napalm in Korea.  
Medications for the control of his PTSD symptomatology 
included Valium.  In addition, a VA PTSD treatment summary, 
dated in December 1996, shows that the veteran reported that 
he had been self-employed in heating and air conditioning for 
many years because working with others caused a great deal of 
anger and anxiety.  He stated that a recent episode of 
thunder had caused him to rush from his bed, grab a shotgun 
he kept by his front door, and check his entire house for 
intruders.  He reported several nightmares per week, as well 
as intrusive thoughts of combat, flashbacks and sleep 
difficulties.  The summary noted that the veteran had 
"olfactory-induced dissociative reactions related to his 
combat experiences," which continued to be traumatizing.  
The examiner discussed the results of contemporaneous 
psychological testing, and concluded that the diagnostic 
impression was "PTSD, chronic, severe, related to the 
veteran's combat experiences."  The examiner further stated 
that the veteran's prognosis was guarded and his condition 
was not expected to improve. 

In reaching this decision, the Board has considered the 
veteran's reports that he worked part-time between 1993 and 
1996, and that he retired due to pain in his lower 
extremities (the Board notes that the veteran has been 
granted service-connection for traumatic arthritis of the 
knees, as well as shell fragment wound scars of the knees and 
thighs).  The Board has also considered a VA PTSD examination 
report, dated in March 1997, which contains findings 
suggesting that the veteran's PTSD symptomatology is only 
moderate, and which include concurrent Axis I diagnoses of 
PTSD and a dysthymic disorder.  However, when viewed in its 
totality, the overall picture of the veteran's disability 
since 1996 shows that the veteran has had severe 
symptomatology that includes nightmares, flashbacks, and 
difficulties with sleep and anger.  The Board also notes that 
the December 1996 VA PTSD treatment summary (which indicates 
that the veteran's PTSD symptomatology is severe) is 
considered highly probative because it is based on 
psychological testing.  Furthermore, the VA outpatient 
treatment reports show ongoing treatment for continuous, 
severe symptoms, which have included flashbacks, nightmares, 
anger, hypervigilance and depression.  The outpatient reports 
also show that the veteran has been receiving pharmacological 
treatment for his PTSD.  Finally, with regard to the 
veteran's depressive symptoms, the Board notes that in the 
December 1996 VA PTSD treatment summary the examiner stated 
that the veteran's depression "may be related in part to 
PTSD."  The claims file does not otherwise contain any 
medical evidence which would allow the Board to separate out 
the veteran's depressive symptoms from his PTSD.  In such 
cases, where the inability to work may be caused by 
nonservice-connected and service-connected disability, the 
benefit-of-the-doubt doctrine is for consideration.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).

Accordingly, the Board finds that the pertinent evidence is 
in a state of equipoise as to the question of whether one of 
the independent bases for assigning a 100 percent rating 
under the 1996 rating criteria has been established.  Under 
such circumstances, the benefit of the doubt is awarded to 
the veteran.  38 U.S.C.A. § 5107(b). 


ORDER
 
Entitlement to a 100 percent evaluation for the veteran's 
service-connected post-traumatic stress disorder is granted.  
The appeal is granted to this extent subject to legal 
criteria governing the payment of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

